Citation Nr: 0024158	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2000, the 
veteran testified via videoconference from the RO before an 
Acting Member of the Board sitting in Washington, D.C.  

The Board notes that in an April 1999 rating decision, 
service connection for a seizure disorder was denied.  Since 
the veteran has not initiated an appeal to that decision, 
that issue is not in appellate status and before the Board.


REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).

Currently, the veteran contends that his service-connected 
PTSD is more disabling than is represented by the 50 percent 
rating.  He maintains that he has daily nightmares, 
flashbacks, intrusive thoughts, social withdrawal, panic 
attacks, and a desire to be isolated.  In addition, he 
asserts that he cannot concentrate, drive a car, run basic 
errands, or maintain relationships with others. 

In February 2000, the veteran testified that he had recently 
undergone VA examinations at the Salem VA Medical Center and 
the Beckley VA Medical Center.  In addition, he related that 
he had been to the Huntington VA Hospital for evaluation, but 
had walked out on the examination.  A review of the record 
shows that the only recent VA examination of record, which 
appears to be quite thorough, was conducted at the Huntington 
VA Medical Center in October 1998.  In addition, the veteran 
indicated that he had been treated at the Charleston Vet 
Center.  The Board observes that the aforementioned VA 
examination reports and the Vet Center records are not of 
record.

Fulfillment of the VA statutory duty to assist the appellant 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court), has stated that the duty to assist claimants 
in developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle; 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the VA's duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, 2 Vet. App. at 632. 

In light of the foregoing, the Board finds that the veteran 
should be afforded a new VA examination and his medical 
records should be requested and obtained from the indicated 
facilities prior to appellate review.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records pertaining to both  
treatment and examinations of the veteran 
at the Salem VA Medical Center, the 
Beckley VA Medical Center, and the 
Huntington VA Hospital, which are not 
already in the claims file.  The RO 
should specifically ensure that all 
recent VA psychiatric examinations as 
well as all outpatient/inpatient 
treatment records are obtained.  

2.  The RO should obtain and associate 
with the claims file copies of all 
clinical records of the veteran's 
treatment at the Charleston Vet Center, 
which are not already in the claims file.

3.  The veteran should be afforded a VA 
psychiatric examination.  The VA 
psychiatric examiner should be provided a 
copy of the rating criteria for 
Diagnostic Code 9411.  The psychiatric 
examiner should be asked to provide 
detailed findings of the current clinical 
manifestations of his service-connected 
PTSD in relation to the appropriate 
rating criteria.  Based on his or her 
review of the case, it is requested that 
the examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of any demonstrated occupational 
and social impairment caused by the 
service-connected PTSD alone.  The claims 
file, to include all evidence added to 
the record in accordance with paragraphs 
1 and 2 should be made available to the 
psychiatric examiner prior to the 
examination.

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for PTSD.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


